Case 3:19-cr-00173-CWR-FKB Document 3 Filed 08/20/19 Page 1 of 1

UNITED STATES OF AMERICA

Vv.

MELECIA BALTAZAR-SEBASTIAN

a/k/a Amparo Sanchez
(Wherever Found)

 

PRAECIPE FOR WARRANT

 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

| Avs 20 2019

ARTHUR JOHNSTON

       

BY DEPUTY

 

 

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

CRIMINALNO.: 3-1 %er 1/73 CWR

The Clerk of this Court will issue a warrant, an indictment against the above-named

defendant having been filed in the above-entitled cause on the Me of August, 2019.

This the day of August, 2019.

Warrant issued:

(SC/HSI)

D. MICHAEL HURST, JR.
United States Attorney

By: e 0) Cheol. bw

SHUNDRAL H. COLE
ASSISTANT UNITED STATES ATTORNEY
MSB # 103003

 
